Citation Nr: 0424169	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  99-22 276A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Evaluation of dyspepsia and peptic ulcer disease, rated 
as 20 percent disabling from August 11, 1993 to May 29, 1995.

2.  Evaluation of dyspepsia and peptic ulcer disease, rated 
as 40 percent disabling from August 1, 1995.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1966 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
RO in St. Louis, Missouri that granted service connection for 
dyspepsia and peptic ulcer disease, and assigned a 20 percent 
disability rating from August 11, 1993.  By an April 1997 
rating decision issued by the St. Louis RO, a temporary total 
rating under 38 C.F.R. § 4.30 was assigned from May 29, 1995 
to August 1, 1995, following a vagotomy and pyloroplasty.  
Another temporary total rating under 38 C.F.R. § 4.30 was 
assigned following an October 1995 hernia repair surgery, 
effective from October 30, 1995 to January 1, 1996.  A third 
temporary total rating under 38 C.F.R. § 4.30 was assigned 
from July 8, 1996 to October 1, 1996 following a July 1996 
hernia repair surgery.

In October 1999, the case was transferred to the Muskogee, 
Oklahoma RO.  The case was before the Board in May 2001 when 
it was remanded for additional development.

Following the Board's May 2001 remand, in November 2002 the 
RO assigned a 40 percent disability rating for dyspepsia and 
peptic ulcer disease, status post vagotomy and pyloroplasty, 
from August 1, 1995.  Service connection was also granted for 
a scar, status post Nissen fundoplication, vagotomy, 
pyloroplasty, and ventral hernia repair as secondary to the 
service-connected disability of dyspepsia with peptic ulcer 
disease status post vagotomy and pyloroplasty, and a 10 
percent disability rating was assigned from May 29, 1995.  
Entitlement to special monthly compensation based on aid and 
attendance/housebound benefits was denied.

The case was again before the Board in April 2003, and it was 
again remanded for additional development.  The case was 
thereafter transferred to the North Little Rock, Arkansas RO.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given as to whether an 
increase is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id. at 
126.  Inasmuch as the questions currently under consideration 
were placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issues on appeal as set forth on 
the title page of this decision.  The reference to 
entitlement to a rating higher than 40 percent from August 1, 
1995, should be taken to mean entitlement to a higher 
schedular rating for periods after August 1, 1995, when a 
temporary total rating was not in effect.


FINDINGS OF FACT

1.  The veteran's dyspepsia and peptic ulcer disease during 
the period from August 11, 1993 to May 29, 1995 were 
manifested by occasional dyspepsia and lower abdominal pain.

2.  The veteran's dyspepsia and peptic ulcer disease since 
August 1, 1995 have been manifested by fluctuations in weight 
and gastric pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for dyspepsia and peptic ulcer disease for the period from 
August 11, 1993 to May 29, 1995 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.114 (Diagnostic Codes 7304, 7305) (2003).

2.  The criteria for an evaluation greater than 40 percent 
for dyspepsia and peptic ulcer disease from August 1, 1995 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.114 (Diagnostic Codes 7304, 7305).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As noted above, the veteran seeks a higher initial evaluation 
for dyspepsia and peptic ulcer disease for the period from 
August 11, 1993 to May 29, 1995, and a higher evaluation from 
August 1, 1995.  Following the April 2003 remand by the 
Board, in a June 2003 correspondence to the veteran the RO 
advised the veteran that in order to establish an increased 
evaluation for his service-connected disability the evidence 
must show that his service-connected disability had worsened.  
The RO requested that the veteran provide the names, 
addresses, and approximate dates of treatment from all health 
care providers from whom he had received treatment for 
dyspepsia and peptic ulcer disease.  The veteran responded 
that all treatment records were at VAMC Fayetteville, 
Arkansas.  The RO obtained the most recent treatment records 
from VAMC Fayetteville and associated them with the record, 
completing the historical record of the veteran's treatment 
for dyspepsia and peptic ulcer disease.  

The veteran has had several VA examinations related to his 
dyspepsia and peptic ulcer disease.  At an October 1996 
examination, the examiner noted the veteran complained of 
pain after eating, weight loss, and constipation caused by 
adhesions.  The examiner found normal active bowel sounds and 
that the veteran's abdomen was soft and nontender, with some 
musculature because of the multiple surgeries.  There was no 
obvious hepatosplenomegaly or mass.  The examiner noted that 
the veteran was malnourished, and that he weighed 13 pounds 
less than his maximum weight of the previous year.  The 
examiner concluded that it was as least as likely as not that 
his service-connected PTSD was aggravating the veteran's 
symptoms.  Based on this examination, the RO granted service-
connection for the veteran's ulcer as secondary to the 
service-connected PTSD.  This was done by a rating decision 
dated in December 1996.  The disability was rated at 20 
percent disabling for dyspepsia and peptic ulcer disease 
under Diagnostic Code 7305.  

At an August 2000 examination, the examiner noted that the 
veteran's symptoms included occasional dyspepsia and lower 
abdominal pain, which the veteran characterized as a three or 
four on a scale of zero to 10, with 10 being the worst pain.  
Pain increased to six or seven with food intake.  The veteran 
complained of dumping syndrome, and of diarrhea every two to 
three days, intermingled with constipation.  The examiner's 
diagnoses were:  peptic ulcer disease status post vagotomy 
and pyloroplasty; chronic alcohol abuse; and gastroesophageal 
reflux disease.

The veteran underwent another VA examination in September 
2001.  The examiner noted that the veteran complained of 
continuing epigastric pain, diarrhea, dumping syndrome, and 
difficulty swallowing.  He claimed that he was given pain 
killers for his stomach and other pain beginning in about 
1967, though the examiner could find no evidence of this in 
the record, and found no evidence of complaint of stomach 
problems until 1973.  In any event, the examiner stated that 
he did not believe that the veteran's difficulties were 
related to the veteran's medications.  The veteran denied any 
vomiting.  The examiner noted that the veteran had a nine 
pound weight loss in the preceding year.  There were no signs 
of anemia.  The examiner's diagnoses were:  hiatal hernia; 
short segment of Barrettes; very minimal esophagitis; status-
post Nissen fundoplication, vagotomy, and pyeloplasty; 
status-post ventral hernia repair; status-post bowel 
obstruction and status-post partial bowel obstruction.  

In compliance with the April 2003 remand, the veteran was 
afforded another VA medical examination at VAMC Fayetteville 
in August 2003.  The examiner noted that she reviewed the 
veteran's case file, and noted the veteran's history, 
including peptic ulcer disease, a vagotomy and pyloroplasty 
after a failed pharmaceutical treatment, cirrhosis of the 
liver, alcohol abuse, and chronic diarrhea.  The veteran 
complained that his liver and kidneys hurt, and that his 
incision from the previous surgeries hurt.  The veteran's 
main concern was that he had diarrhea all the time and 
constant pain in the stomach.  The examiner observed that the 
veteran was very cachectic with a very obtunded abdomen.  It 
was noted that there had been no weight loss or gain in the 
preceding year.  He had diffuse tenderness, but no tenderness 
over the fully healed midline scar.  Bowel sounds were 
present.

The examiner was unable to obtain any more insight into the 
veteran's condition as he refused all further evaluation 
including laboratory tests and x-rays that had been 
scheduled.  The veteran stated that he needed to get home and 
lie down.  The examiner's diagnoses were:  hiatal hernia; 
Barrett esophagus status post Nissen fundoplication with 
vagotomy and pyloroplasty, status post ventral hernia repair, 
which was fully healed; status post bowel obstruction and 
status post partial bowel obstruction; and end-stage liver 
cirrhosis with ascites.  The examiner concluded that it was 
her medical opinion that the veteran's main problems now stem 
from his liver cirrhosis and end-stage liver disease, 
creating a number of problems to his health.  The examiner 
noted that the veteran refuses treatment or further 
evaluation, as evidenced by his not having seen his primary 
care provider for more than a year.  (The Board notes 
numerous entries in his treatment note of cancelled and 
missed appointments.)

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran is rated for dyspepsia and peptic ulcer disease 
under the rating criteria set forth in Diagnostic Code 7305, 
duodenal ulcer, which are the same as those for rating 
gastric ulcer.  38 C.F.R. § 4.114, Diagnostic Code 7304.  
Under Diagnostic Code 7305, a rating of 20 percent is for 
application when the veteran suffers moderate symptoms, 
including recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A rating of 40 percent 
is for application when the veteran suffers moderately severe 
symptoms with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  A rating of 60 percent is for application when the 
veteran suffers severe symptoms, including pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.

There is nothing of record that indicates that the veteran's 
dyspepsia and peptic ulcer disease met the criteria for a 
higher rating for the period from August 11, 1993 to May 29, 
1995.  There is no indication of anemia and weight loss.  
Although he has reported having weight loss, there is no 
evidence of his having anemia too.  Additionally, there is no 
evidence of recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times per 
year, which are due to the dyspepsia or peptic ulcer disease.  
Weighing the evidence and applying it to the rating criteria, 
the Board finds that the preponderance of the evidence is 
against a higher evaluation for the veteran's dyspepsia and 
peptic ulcer disease for the period from August 11, 1993 to 
May 29, 1995.  

Similarly, there is nothing of record which warrants an 
assignment of a rating higher than 40 percent from August 1, 
1995.  Since the veteran chose to leave before his August 
2003 examination was complete, and because he has routinely 
refused medical treatment in recent years, creating a paucity 
of recent records, the Board must rely on the incomplete 
August 2003 examination together with the findings of the 
September 2001 examination and other information of record in 
determining whether a higher rating is warranted.  While the 
veteran complains of abdominal pain, there is no evidence 
that the veteran's pain is only partially relieved by 
standard ulcer therapy.  The veteran does not complain of 
vomiting.  There is no evidence of recurrent hematemesis or 
melena.  There are no signs of anemia.  While the veteran's 
weight has varied from time to time, a nutritional assessment 
dated in March 2002 indicates that the veteran's weight on 
that day was 136.3 pounds, and that his ideal weight was 133 
pounds.  At the September 2001 examination, the examiner 
noted that the veteran had a nine-pound weight loss in the 
preceding year; but at the August 2003 examination, the 
examiner noted that there had been no weight gain or loss in 
the preceding year.  Neither examiner reported the veteran's 
weight.  In short, there is no evidence of weight loss with 
anemia productive of definite impairment of health.  

The Board also notes that the August 2003 examiner gave as 
her medical opinion that the veteran's main problems now stem 
from his liver cirrhosis and end-stage liver disease, 
creating a number of problems to his health.  The clear 
implication here is that if the veteran's current medical 
problems stem from his liver cirrhosis and end-stage liver 
disease, they do not stem from his dyspepsia and peptic ulcer 
disease.  

The only evidence of record supportive of the veteran's claim 
for higher evaluations of his dyspepsia and peptic ulcer 
disease consists of the subjective assertions of the veteran 
himself.  Competent lay evidence is evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  38 C.F.R § 3.159(a)(1) (2003).  Medical 
diagnosis, by its very nature, however, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms of 
dyspepsia and peptic ulcer disease he experiences, he is not 
competent to provide medical opinions regarding his dyspepsia 
and peptic ulcer disease.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1).  Even so, given the 
veteran's report of symptoms, he has not described periodic 
vomiting, recurrent hematemesis or melena.  Diagnostic Codes 
7304, 7305.

Weighing the evidence and applying it to the schedular 
criteria, the Board finds that the preponderance of the 
evidence is against assigning a higher evaluation from August 
1, 1995.

On November 9, 2000, during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was signed into law, changing the processing of 
veterans' claims.  In adjudicating this veteran's claims for 
higher ratings, the Board has considered the provisions of 
the VCAA.  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2001.  Additionally, the text of the relevant regulations was 
provided in supplemental statements of the case (SSOCs) dated 
in November 2002 and March 2004.

Specifically regarding VA's duty to notify, the June 2001 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what additional evidence and/or information was needed from 
the veteran, what information VA would assist in obtaining on 
the veteran's behalf, and where the veteran was to send the 
information sought.  Additionally, as noted above, the 
veteran was apprised in correspondence dated in June 2003 of 
what the evidence must show to establish an increased 
evaluation for his service-connected dyspepsia and peptic 
ulcer disease.  The RO also informed the veteran of the 
results of its rating decisions, and the procedural steps 
necessary to appeal.  Finally, the RO provided a statement of 
the case (SOC) and three SSOCs reporting the results of the 
RO's reviews.

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs).  The veteran identified, and the RO obtained and 
incorporated into the record for consideration, treatment 
records from VAMC Fayetteville.  The veteran was also 
afforded at least four VA medical examinations in the course 
of this claim.  Regarding the incompleteness of the August 
2003 VA medical examination, the Board notes that the Court 
has held that VA's duty to assist is not a one-way street, 
and that under VA regulations, it is incumbent upon the 
veteran to submit to VA examinations if he is applying for, 
or in receipt of, compensation.  Dusek v. Derwinski, 2 Vet. 
App. 519, 522 (1992).  Given the standard of the regulation, 
the Board finds that VA has no duty to inform or assist that 
was unmet.


ORDER

A rating higher than 20 percent for dyspepsia and peptic 
ulcer disease from August 11, 1993 to May 29, 1995 is denied.

A rating higher than 40 percent for dyspepsia and peptic 
ulcer disease from August 1, 1995 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



